Citation Nr: 0404002	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-11 476	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the award of Dependency Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service in the Marine Corps from May 
1963 until September 1966; he died in October 1997.  The 
appellant is his surviving spouse.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  This 
November 2002 rating decision, in part, granted Dependency 
Indemnity Compensation (DIC) benefits and Dependants' 
Educational Assistance benefits under 38 U.S.C. § chapter 35, 
effective from January 1, 2002.  The appellant contends that 
the effective date for the award of compensation should go 
back to the December 1998 date of her original claim.


FINDINGS OF FACT

1.  In December 1998, the appellant submitted a VA Form 21-
534; she checked a box indicating that she was not claiming 
that the veteran's cause of death was due to service.

2.  In April 1999, the RO issued a notice letter that, in 
part, notified the appellant of the denial of death benefits 
and the finding that the veteran's death was not due to a 
service-connected disability.

3.  The appellant did not appeal the denial.

4.  The RO first received an application to reopen the claim 
of service connection for the cause of the veteran's death, 
claimed as lung cancer due to Agent Orange exposure, on May 
24, 2001, and an etiologic relationship between military 
service and the veteran's fatal lung cancer was established 
by medical evidence submitted later in 2001.


CONCLUSION OF LAW

The criteria for assigning an effective date of May 24, 2001, 
but no earlier, for the grant of dependency and indemnity 
compensation benefits have been met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.105, 
3.114, 3.156, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in Vietnam from late 
December 1965 until early September 1966.  In May 2001, the 
appellant submitted a VA Form 21-4138 in which she said that 
she wanted to reopen her claim for service connection for the 
cause of the veteran's death, lung cancer claimed as due to 
exposure to Agent Orange.  This claim was then initially 
denied by the RO in January 2002 because the veteran's fatal 
metastatic lung cancer was first diagnosed more than 30 years 
after his last herbicide exposure in Vietnam in September 
1966.  The requirement that respiratory cancer be manifest to 
a degree of 10 percent within 30 years of last service in 
Vietnam was deleted from the controlling law via 2001 
amendments to 38 U.S.C.A. § 1116.  See 38 U.S.C.A. § 1116, 
Historical and Statutory Notes, Pub. L. 107-103, 
§ 201(a)(1)(A), 115 Stat. 976 (Dec. 27, 2001).  Thus, in a 
rating decision issued in November 2002, entitlement to DIC 
was granted, effective January 1, 2002, the effective date of 
the change in the law.  However, the appellant argues that 
she is entitled to an earlier effective date for that award 
of DIC benefits.

In addition to the requirements for presumptive service 
connection for lung cancer secondary to herbicide exposure 
discussed above, the regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this case, a private physician who had 
treated the veteran for several years prior to his death 
submitted an opinion regarding the etiology of the veteran's 
lung cancer.  In a September 2001 written statement, the 
doctor opined that the veteran's lung cancer was possibly 
related to his exposure to Agent Orange while he was in 
Vietnam.

Based upon the foregoing, after an April 1999 final RO 
determination, competent evidence was added to the claims 
file that consisted of a private medical opinion that 
indicated there was an etiologic link between the veteran's 
lung cancer and chemical herbicide exposure while serving in 
the Republic of Vietnam.  There are no medical opinions to 
the contrary and VA subsequently acknowledged the validity of 
an etiologic connection between lung cancer and herbicide 
exposure pursuant to legislative directive.  (In this case, 
the medical evidence supporting the claim was received within 
a year of the May 2001 claim and therefore must be treated, 
for effective date purposes, as having been filed in 
connection with the claim.  38 C.F.R. § 3.156(b).)

Turning to the issue on appeal, the assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, she has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  With 
exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

The appellant has alleged, basically, that award of DIC 
benefits should have been effective as of her original 
application for benefits.  Review of the evidence of record 
reveals that the appellant submitted a VA Form 21-534 in 
December 1998.  On that application, she checked a box 
indicating that she was not claiming cause of death due to 
service.  In April 1999, the RO nevertheless issued a notice 
letter that, in part, notified the appellant of the denial of 
death benefits and the finding that the veteran's death was 
not due to a service-connected disability.  The appellant did 
not appeal the denial or submit any other communication to 
the RO until May 2001.  Therefore, the RO's April 1999 
determination is final.  38 C.F.R. § 3.104.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claim for death benefits was disallowed in the 
April 1999 RO determination and clearly, the claims file 
contains no communication from the appellant dated after the 
April 199 notice of the denial and before the appellant's May 
2001 claim to reopen.  In addition, the appellant has not 
raised a claim of clear and unmistakable error (CUE) as to 
any RO decision.  Nor has she alleged that she submitted an 
appeal of the April 1999 denial or that she submitted a claim 
to reopen dated before May 24, 2001.  The claims file is 
devoid of any communication from the appellant dated after 
the December 1998 application for benefits and before the May 
24, 2001 claim for reopening.  Therefore, review of the RO's 
April 1999 determination is not currently possible and there 
is no indication of the existence of any informal or formal 
claim to reopen dated before May 24, 2001.  

The Board notes that in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the United States Court of Appeals 
for Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 
215 (1993) has stated:

The sole issue on appeal is whether 
the veteran is entitled to an 
earlier effective date for a 100% 
rating for schizophrenia.  This 
claim was denied by a prior final 
BVA decision in March 1989.  
Although the Secretary is required 
under 38 U.S.C.A. § 5108 (West 1991) 
to reopen claims that the BVA has 
previously and finally denied when 
"new and material evidence" is 
presented, in this case such a 
reopening could not result in an 
earlier effective date because an 
award granted on a reopened claim 
may not be made effective prior to 
the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1992).  Mr. Lapier reopened his 
claim in September 1984, and his 
100% rating was granted effective 
from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present 
case, an effective date for the grant of DIC benefits earlier 
than May 24, 2001, the date of the RO's receipt of the 
appellant's claim to reopen, is precluded.  The Board is 
bound by the laws enacted, and by VA regulations.  
38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and 
dispositive of whether an effective date earlier than May 24, 
2001 can be assigned.

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  Unlike many questions subject to 
appellate review, claims for an earlier effective date -- 
like those for clear and unmistakable error -- by their very 
nature, have a somewhat limited focus.  Review of the 
evidence of record reveals that appellant received a notice 
letter apprising her of the type of evidence necessary to 
substantiate her claim of entitlement to DIC benefits in 
August 2001.  In that August 2001 letter, the appellant was 
notified of the specific evidence need to complete her 
application for DIC, what evidence VA would obtain and what 
evidence she had to submit herself.  Thereafter, DIC benefits 
were granted and the appellant disagreed, in December 2002, 
with the effective date for the award of DIC benefits.  The 
VA General Counsel, in a precedential opinion, has indicated 
that 38 U.S.C.A. § 5103(a) notice is not required upon 
receipt of a Notice of Disagreement raising a new issue like 
the one raised here.  See VAOPGCPREC 8-2003.

Moreover, the Board finds that it can proceed to decide this 
matter without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant has neither 
submitted information nor made reference to any VA facility 
where the veteran was treated for his fatal lung cancer that 
is not already of record.  It appears clear, therefore, that 
no outstanding Federal Government record that could 
substantiate the claim has been identified by the appellant.  
In addition, she has indicated that she has submitted all the 
pertinent evidence from private sources.

The Board finds that VA has satisfied its duty to assist the 
appellant in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of May 24, 2001, for the 
award Dependency Indemnity Compensation (DIC) benefits based 
on service connection for the cause of the veteran's death is 
granted, subject to the regulations governing payment of 
monetary benefits.



		
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



